Case 19-12378-KBO   Doc 1296-8   Filed 01/22/21   Page 1 of 4




                        Exhibit H
                        Summary
                                                             Case 19-12378-KBO                Doc 1296-8              Filed 01/22/21         Page 2 of 4


          PO 8115901 Dura St Louis MI                                 PO 8115900 Dura Franklin GA                                                            PO 8115902 DUS PO Georgia
    Part #           Price         Start Date                       Part #         Price      Start Date                          Part #           Price         Start Date
                                                                AA1253-M006AN $      7.5892    1/1/2018      No longer purchase
                                                                AA1253-M007AN $      7.5892    1/1/2018      No longer purchase
                                                                AA1253-M006AR $      7.5892    1/1/2018        New rev level       AA1253-M006AR   $    7.5892   6/22/2020
                                                                AA1253-M007AR $      7.5892    1/1/2018        New rev level       AA1253-M007AR   $    7.5892   6/22/2020
                                                                AA1203-RWK08D $          -                                         AA1203-RWK08D   $       -                 No longer active
                                                                AA1203-RWK09D $          -                                         AA1203-RWK09D   $       -                 No longer active
                                                                AA1255-RWK10D $          -                                         AA1203-RWK09D   $       -                 No longer active
                                                                AA1255-RWK11D $          -                                         AA1255-RWK10D   $       -                 No longer active
AA1445-M011AC   $      8.01000      11/6/17                    AA1445-M011AC $       9.4700    9/4/2019    Includes rework cost   AA1445-M011AC    $    9.4700   6/22/2020   AA1445-M011AD      $   7.98   9/1/2020
AA1445-M012AC   $      8.01000      11/6/17                    AA1445-M012AC $       9.4700    9/4/2019    Includes rework cost   AA1445-M012AC    $    9.4700   6/22/2020   AA1445-M012AD      $   7.98   9/1/2020
AA1495-M011AC   $      7.59000      11/6/17                    AA1495-M011AC $       9.2000    9/4/2019    Includes rework cost   AA1495-M011AC    $    9.2000   6/22/2020   AA1495-M011AD      $   8.03   9/1/2020
AA1495-M012AC   $      7.59000      11/6/17                    AA1495-M012AC $       9.2000    9/4/2019    Includes rework cost   AA1495-M012AC    $    9.2000   6/22/2020   AA1495-M012AD      $   8.03   9/1/2020
AA1476-M011AB   $      8.33000      11/6/17                    AA1476-M011AB $       9.8000    9/4/2019    Includes rework cost   AA1476-M011AB    $    9.8000   6/22/2020   AA1476-M011AC      $   8.22   9/1/2020
AA1476-M012AB   $      8.33000      11/6/17                    AA1476-M012AB $       9.8000    9/4/2019    Includes rework cost   AA1476-M012AB    $    9.8000   6/22/2020   AA1476-M012AC      $   8.22   9/1/2020
AA1445-RWK11D   $      1.25000      10/2/18     Rework         AA1445-RWK11D $           -    4/10/2019                           AA1445-RWK11D    $   10.1100   6/22/2020   No longer active
AA1445-RWK12D   $      1.25000      10/2/18     Rework         AA1445-RWK12D $           -    4/10/2019                           AA1445-RWK12D    $   10.1100   6/22/2020   No longer active
AA1495-RWK11D   $      1.25000      10/2/18     Rework         AA1495-RWK11D $           -    4/10/2019                           AA1495-RWK11D    $    9.6900   6/22/2020   No longer active
AA1495-RWK12D   $      1.25000      10/2/18     Rework         AA1495-RWK12D $           -    4/10/2019                           AA1495-RWK12D    $    9.6900   6/22/2020   No longer active
AA1476-RWK11D   $      1.25000      10/2/18     Rework         AA1476-RWK11D $           -    4/10/2019                           AA1476-RWK11D    $   10.4300   6/22/2020   No longer active
AA1476-RWK12D   $      1.25000      10/2/18     Rework         AA1476-RWK12D $           -    4/10/2019                           AA1476-RWK12D    $   10.4300   6/22/2020   No longer active
AA1477-RWK11D   $      1.25000      10/2/18     Rework         AA1477-RWK11D $           -    4/10/2019                           AA1477-RWK11D    $   10.4717   6/22/2020   No longer active
AA1477-RWK12D   $      1.25000      10/2/18     Rework         AA1477-RWK12D $           -    4/10/2019                           AA1477-RWK12D    $   10.4717   6/22/2020   No longer active
AA1445-RWK11    $          -        10/2/18     pre-rework                                                                        AA1445-RWK11     $       -                 No longer active
AA1445-RWK12    $          -        10/2/18     pre-rework                                                                        AA1445-RWK12     $       -                 No longer active
AA1495-RWK11    $          -        10/2/18     pre-rework                                                                        AA1495-RWK11     $       -                 No longer active
AA1495-RWK12    $          -        10/2/18     pre-rework                                                                        AA1495-RWK12     $       -                 No longer active
AA1476-RWK11    $          -        10/2/18     pre-rework                                                                        AA1476-RWK11     $       -                 No longer active
AA1476-RWK12    $          -        10/2/18     pre-rework                                                                        AA1476-RWK12     $       -                 No longer active
AA1477-RWK11    $          -        10/2/18     pre-rework                                                                        AA1477-RWK11     $       -                 No longer active
AA1477-RWK12    $          -        10/2/18     pre-rework                                                                        AA1477-RWK12     $       -                 No longer active
AA1477-M011AB   $      8.37172     11/12/18                    AA1477-M011AB    $   10.1000    9/4/2019                           AA1477-M011AB    $   10.1000   6/22/2020   AA1477-M011AC      $   8.24   9/1/2020
AA1477-M012AB   $      8.37172     11/12/18                    AA1477-M012AB    $   10.1000    9/4/2019                           AA1477-M012AB    $   10.1000   6/22/2020   AA1477-M012AC      $   8.24   9/1/2020
                                                                AA1503-P353AU   $    3.8363    8/2/2019                            AA1503-P353AU   $    3.8363   6/22/2020
                                                                AA1503-P354AU   $    3.8363    8/2/2019                            AA1503-P354AU   $    3.8363   6/22/2020
                                                         Case 19-12378-KBO                   Doc 1296-8               Filed 01/22/21            Page 3 of 4


Current Cost of paint and ecoat BMW rails and painting
                          Freight
                         from                 Freight
                         LAW to               from                          Freight
         Paint   Paint   PPG        Ecoat     PPG to                Wet     from PPI    Total
Program volume   Part #  Shelby     price     PPI GA     Prep PPI   Paint   to LAW      Cost       Total annual
G01     160002    AA1445-M011/12
                          $ 0.38     $ 1.31    $ 0.57    $ 2.10      $ 7.37     0.175    $ 11.91    $ 1,904,824   $     209,603
G02      21761    AA1495-M011/12
                          $ 0.38     $ 1.37    $ 0.57    $ 2.10      $ 7.59     0.175    $ 12.19    $ 265,158     $      29,813
G05     169737    AA1476-M011/12
                          $ 0.38     $ 1.80    $ 0.57    $ 2.10      $ 7.70     0.175    $ 12.73    $ 2,160,413   $     306,036
G06      12893    AA1477-M011/12
                          $ 0.38     $ 1.27    $ 0.57    $ 2.10      $ 8.00     0.175    $ 12.50    $ 161,139     $      16,415
                                                                            TOTAL                   $ 4,491,533
Proposed paint technical anodize
                                                         Rework
                          Freight              Freight     PPI
                         from                  from      (based        Freight
         Paint   Paint   LAW to     Technica Oflex to    on 20% Wet    from PPI         Total                     Variance to
Program volume   Part #  Oflex      l Anodize PPI GA      FTT) Paint   to LAW           Cost       Total annual   current          O'Flex T/O
G01     160002    AA1445-M011/12
                          $ 0.26     $ 2.05 $ 0.26              $ 7.37     0.175         $ 10.11    $ 1,616,820    $ (288,004)     $      328,004 Updated BMW 2020 volumes with flex and scrap
G02      21761    AA1495-M011/12
                          $ 0.26     $ 2.02 $ 0.26              $ 7.59     0.175         $ 10.30    $ 224,029      $    (41,128)   $       43,957
G05     169737    AA1476-M011/12
                          $ 0.26     $ 2.05 $ 0.26              $ 7.70     0.175         $ 10.44    $ 1,771,206    $ (389,207)     $      347,961
G06      12893    AA1477-M011/12
                          $ 0.26     $ 2.04 $ 0.26              $ 8.00     0.175         $ 10.73    $ 138,277      $    (22,862)   $       26,302
                                     Freight estimated                 TOTAL                        $ 3,750,333    $ (741,201)     $      746,224




                          Target MAR 2020
                                                   Case 19-12378-KBO                    Doc 1296-8               Filed 01/22/21              Page 4 of 4


Current Cost of Paint and Prep (PPI GA)- full truck loads

                                        Freight from                 Freight From                                Freight from
                         Annual         LAW to PPG                    PPG MI to                   Paint PPI St     PPI MI to    Total Cost
Program     Paint Part # volume              MI           E-Coat        PPI MI        Prep PPI     Louis MI          LAW         per rail     Total Annual
G01         AA1445-M011/12 193564 $            0.48 $          1.31 $        0.13 $        2.10 $         8.01 $        0.48 $       12.51 $      2,421,486
G02         AA1495-M011/12      27968 $        0.48 $          1.37 $        0.13 $        2.10 $         7.59 $        0.48 $       12.15 $       339,811
G05         AA1476-M011/12 187623 $            0.48 $          1.80 $        0.13 $        2.10 $         8.33 $        0.48 $       13.32 $      2,499,701
G06         AA1477-M011/12        3152 $       0.48 $          1.27 $        0.13 $        2.10 $         8.37 $        0.48 $       12.83 $         40,450
                                                                                                                                              $ 5,301,448
                                                                                                 Reflect current status with paint at PPI MI full truck load freight
Current Cost of Paint and Prep (PPI GA)- full truck loads

                                        Freight from                 Freight From                                Freight from
                         Annual         LAW to PPG                    PPG MI to                    Paint PPI      PPI GA to     Total Cost
Program     Paint Part # volume              MI           E-Coat        PPI GA        Prep PPI    Franklin GA        LAW         per rail     Total Annual
G01         AA1445-M011/12 193564 $            0.48 $          1.31 $        0.55 $        2.10 $         7.37 $        0.17 $       11.98 $      2,318,897
G02         AA1495-M011/12      27968 $        0.48 $          1.37 $        0.55 $        2.10 $         7.10 $        0.17 $       11.77 $       329,183
G05         AA1476-M011/12 187623 $            0.48 $          1.80 $        0.55 $        2.10 $         7.70 $        0.17 $       12.80 $      2,402,137
G06         AA1477-M011/12        3152 $       0.48 $          1.27 $        0.55 $        2.10 $         8.00 $        0.17 $       12.57 $         39,631
                                                                                                                                              $ 5,089,848
                                                                                                                                              $   211,600
                                                       Reflect cost reduction of moving paint to Georgia and also reflects full truckloads




                                                                             3600                Actual with 3x per week
                            Line Haul       Fuel           Total
            PPG, MI>PPI, MI
                          $    439.90 $       36.27 $       476.17            0.13                        0.40
Current Loop PPI, MI> LAW $ 1,518.70 $       208.01 $ 1,726.71                0.48                        1.44
            LAW>PPG, MI $ 1,522.00 $         204.60 $ 1,726.60                0.48                        1.44
                                                       $ 3,929.48


                            Line Haul       Fuel           Total
            PPG, MI> PPI, GA
                          $ 1,720.00 $       270.32 $ 1,990.32                0.55                        1.66
New Loop    PPI, GA>LAW $      567.50 $       58.25 $       625.75            0.17                        0.52
            LAW>PPG, MI $ 1,522.00 $         204.60 $ 1,726.60                0.48                        1.44
                                                       $ 4,342.67
